Title: To Thomas Jefferson from Robert Snelson, 22 December 1802
From: Snelson, Robert
To: Jefferson, Thomas


          
             Sir
            New York Decr. 22nd. 1802
          
          Since my Request to you of 20th. Ulto.—have Observed in the Gazett of this place three Mercantile houses that ar in Want of a Cleark, but my beeing here a Stranger & not having no Letters to recommend me only prevents my getting a birth here If your address to Mr D Ludlow in my favour could be obtained so fare as your Knowledge of me Serves while doeing Business for Ro. Rives & Co Milton, thares not a doubt of my not getting Business Pardon me for troubling you in the maner to drop a line to me now in New York by as Early post as your Survilities think fit which Will Ever be acknowledged By your Most obedient & Houble Srvt.
          
            Ro Snelson
          
        